900 F.2d 213
Irma Jean PEREZ, Plaintiff-Appellant,v.Wayne A. SIMMONS;  James Nalls;  Thomas Miller;  MarksMeske;  and City of Santa Barbara, Defendants-Appellees.
No. 86-6663.
United States Court of Appeals,Ninth Circuit.
April 18, 1990.

Before HUG, ALARCON, and KOZINSKI, Circuit Judges.

ORDER

1
Following a petition for rehearing filed by the Government, the opinion in this case, filed August 31, 1989, Perez v. Simmons, 884 F.2d 1136 (9th Cir.1989), is amended as follows:


2
Page 1140, first paragraph in second column.  The last sentence should be modified to read:


3
"However, if the officers did not have reasonable grounds for believing that Albert resided in the apartment, the search was illegal under Steagald."


4
Page 1142, first paragraph in first column.  The second sentence in the first full paragraph should be changed to read:


5
"Unless a jury finds that the officers had reasonable grounds for believing that Albert was a co-resident of the apartment, and for believing that Albert was in the apartment at the time, see Payton, 445 U.S. at 603 100 S.Ct. at 1388, the search was in violation of Irma Perez's constitutional rights."